Citation Nr: 0948430	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for undifferentiated 
connective tissue disease, claimed as weak muscle tissue, due 
to exposure to herbicides, radiation, and environmental 
contaminants. 
	
Entitlement to service connection for vision problems, 
claimed as the result of exposure to herbicides.  

Entitlement to service connection for migraine headaches, 
claimed as the result of exposure to herbicides.

Entitlement to service connection for prostate problems, 
claimed as the result of exposure to herbicides.  

Entitlement to service connection for fibromyalgia, claimed 
as the result of exposure to herbicides.  

Entitlement to service connection for memory problems, 
claimed as the result of exposure to herbicides.  

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2005 and 
October 2005 of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In January 2006, the Veteran requested a Board hearing in 
connection with his appeal.  In a May 2006 submission, the 
Veteran withdrew his hearing request.  There has been no 
outstanding request for a hearing.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's undifferentiated connective tissue disease is 
related to active military service.  

2.  The competent medical evidence does not show that the 
Veteran has a vision condition that is related to active 
military service.  

3.  The competent medical evidence does not show that the 
Veteran has migraine headaches that are related to active 
military service.  

4.  The competent medical evidence does not show that the 
Veteran has a prostate condition which is related to active 
military service.  

5.  The competent medical evidence does not show that the 
Veteran's fibromyalgia is related to active military service.  

6.  The competent medical evidence does not contain a 
diagnosis of a memory-related condition.  

7.  The competent medical evidence does not contain a 
diagnosis of PTSD, and the Veteran has not claimed the 
occurrence of any stressor in service.  


CONCLUSIONS OF LAW

1.  Connective tissue disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316(a) (2009).    

2.  A vision condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).    
	
3.  Migraine headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).      

4.  A prostate condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).    

5.  Fibromyalgia was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).          

6.  A memory condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).            

7.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A., 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the August 2004 letter, the RO provided information about 
service connection based on the claimed gas and chemical 
exposure in connection with the Veteran's connective tissue 
disease claim.  The RO requested further information 
pertaining to the alleged gas exposure.  

In July 2005, the RO sent a notice letter pertaining to the 
other claims for service connection on appeal; this notice 
letter was similar to but more detailed than the letter sent 
in August 2004.  It included information regarding service 
connection based on exposure to Agent Orange and requested 
more information about the Veteran's claimed PTSD.  

In a correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award are 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the notice was 
provided after RO adjudication and readjudication of the 
claims, this is harmless error because the Board is denying 
the claims for service connection on appeal.  As such, 
neither disability ratings nor effective dates will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, Social Security Administration (SSA) records, VA 
medical center (VAMC) records, and private treatment records.  

The Board's duty to assist also requires obtaining a medical 
opinion in certain circumstances.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The duty to obtain a medical opinion 
arises only if, among other things, the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but establishes that the 
Veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period.  Id.  Whether the Veteran suffered an 
event, injury, or disease in service a determination that the 
Board must make.  McLendon, 20 Vet. App. 79, 82 (2006).  For 
reasons cited more fully below, there is neither medical nor 
lay evidence which places the onset of any of the claimed 
disabilities during service.  Therefore, the Board finds that 
the duty to provide VA examinations did not arise in this 
case.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review. 

II. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Connective tissue disease

The Veteran does not contend that his undifferentiated 
connective tissue disease had its onset in service or within 
one year after separation.  He believes the disease could 
have been caused by exposure to herbicides, radiation, or 
other environmental contaminants in service. 

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period described in 38 C.F.R. 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

The Veteran stated in a June 2004 submission that he has weak 
muscle tissue and loss of strength all over his body.  
Raising his arms overhead and rising from a seated position 
are troublesome for him.  The medical evidence of record 
shows that the Veteran currently suffers from a connective 
tissue disease.  The record contains complaints of joint pain 
for several years prior to a formal diagnosis.  A private 
treatment record dated in April 1997 shows the Veteran 
complained of multiple joint arthralgias.  In August 2002, he 
was admitted to the VAMC with complaints of joint and muscle 
stiffness.  He underwent testing at the VAMC in 2003 to find 
the cause of his generalized muscle and joint pain of the 
upper and lower extremities and eventually received a 
diagnosis of undifferentiated connective tissue disease.  

The record reflects that the Veteran has the requisite type 
of service in the Republic of Vietnam, as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service.  Nonetheless, the Veteran is not entitled to 
presumptive service connection based on exposure to 
herbicides because connective tissue disease is not a disease 
enumerated under 38 C.F.R. § 3.309(e).  McCartt v. West, 12 
Vet. App. 164 (1999).  Moreover, there is no evidence which 
causally links the Veteran's connective tissue disease to 
herbicide exposure.  In sum, the Veteran is not entitled to 
presumptive service connection under 38 C.F.R. § 3.307(a)(6).  

Further, there is no evidence that the Veteran was exposed to 
radiation, mustard gas, or lewisite in service, so service 
connection based on radiation or gas exposure is not 
warranted.  Connective tissue disease is not listed as a 
presumptive disease in radiation-exposed Veterans under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Because the 
Veteran does not have a radiogenic disease, the developmental 
procedures discussed in 38 C.F.R. § 3.311 were not conducted 
and are unnecessary.  With regard to the claimed gas 
exposure, connective tissue disease is not a condition listed 
in 38 C.F.R. § 3.316(a); further development of claimed gas 
exposure is also not warranted.       

With regard to direct service connection, the first diagnosis 
of a connective tissue disease occurred over 30 years after 
separation from service, and service records are silent as to 
complaints of or treatment for the disease.  The Veteran has 
not alleged that he incurred the disease during service.  
While the Veteran has asserted that his condition may have 
been caused by exposure to an herbicide agent, radiation, or 
gas, the Veteran is not shown to have the requisite medical 
expertise to render a competent opinion regarding the cause 
of connective tissue disease, and consequently, his opinion 
is afforded no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  

The preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  

Vision problems 

In a July 2005 claim, the Veteran stated that he has vision 
problems which resulted from exposure to Agent Orange in 
service.  While the Veteran is entitled to the presumption of 
herbicide exposure based on his service in the Republic of 
Vietnam, vision problems are not listed under 38 C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  
Moreover, there is no evidence which causally links any 
claimed vision problems to herbicide exposure.  The Veteran 
is not entitled to presumptive service connection under 
38 C.F.R. § 3.307(a)(6).  

With regard to direct service connection, the competent 
medical evidence does not show that the Veteran currently 
suffers from a vision disorder that could be related to 
service.  The report of a June 2004 VA ophthalmology 
consultation shows that the Veteran had normal visual acuity, 
normal color vision, and no maculopathy at that time.  The 
examiner noted a "few points of suppression on VF OS" and 
recommended a follow-up examination in two months.  In a 
September 2004 VA ophthalmology note, a VA examiner diagnosed 
the Veteran with normal ocular health and presbyopia.  
Presbyopia is "hyperopia and impairment of vision due to 
advancing years or to old age."  Dorland's Illustrated 
Medical Dictionary at 1534 (31st Edition 2007).  

There is no indication that the Veteran's presbyopia could be 
related to his service in the 1960's, and because he does not 
have the requisite medical expertise, his statements linking 
a vision condition to herbicide exposure in service are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  The preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
 
Migraine headaches

The Veteran claims that he suffers from migraine headaches 
due to in-service exposure to herbicides.  After careful 
review of the record, the Board did not find evidence of a 
diagnosis of or treatment for migraine headaches either in 
service or thereafter.  Even if the Veteran suffers from 
migraine, it is not a presumptive condition for herbicide-
exposed Veterans listed under 38 C.F.R. § 3.309(e).  McCartt 
v. West, 12 Vet. App. 164 (1999).  The Veteran does not have 
medical training, and his assertions that he has migraine 
headaches as a result of herbicide exposure are afforded no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
Accordingly, the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Prostate problems

The Veteran also claims that he suffers from prostate 
problems due to Agent Orange exposure.  In a December 2005 
notice of disagreement, the Veteran claimed to have prostate 
cancer.  The medical evidence of record does not show that 
the Veteran has been diagnosed with prostate cancer.  A June 
2005 VAMC active problem list includes benign prostatic 
hypertrophy (BPH), which was diagnosed in June 1999.  
However, testing in June 2005 revealed a normal prostate.  
Prostate conditions are not listed in 38 C.F.R. § 3.309(e), 
and there is no competent evidence linking the Veteran's 
previously diagnosed prostate condition to herbicide exposure 
or to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  Service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).           

Fibromyalgia

The Veteran claims that his fibromyalgia developed as a 
result of in-service exposure to Agent Orange.  The Veteran's 
VA treatment records indicate that he has a current diagnosis 
of fibromyalgia.  The Veteran has sought treatment for 
myalgias, weakness, and joint and muscle stiffness for 
several years.  

The Veteran's service treatment records do not contain any 
complaints of or treatment for fibromyalgia.  The first 
diagnosis of fibromyalgia occurred in 2003, 34 years after 
separation from service.  Fibromyalgia is not a presumptive 
condition based on herbicide exposure under 38 C.F.R. 
§ 3.309(e).  There is no evidence, other than the Veteran's 
own assertions, linking fibromyalgia to service.  The 
Veteran's lay assertions that Agent Orange caused his 
fibromyalgia are afforded no probative weight because he does 
not have the medical expertise required to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

In sum, the competent medical evidence does not show that the 
Veteran's fibromyalgia is a result of service.  The 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  

Memory problems 

The Veteran claims that he has memory problems due to in-
service Agent Orange exposure.  There is no record of a 
diagnosis of or treatment for memory problems, either in 
service or after separation.  A September 2005 VAMC treatment 
note shows the Veteran had normal cognitive function at that 
time.  Further, memory conditions are not listed in 38 C.F.R. 
§ 3.309(e) as presumptive conditions based on herbicide 
exposure.  There is no evidence, other than the Veteran's own 
assertions, linking any claimed memory problem to service.  
The Veteran does not have the medical expertise required to 
determine the etiology of a claimed cognitive disorder; the 
Board affords his statements no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1). Accordingly, the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).  

PTSD

In a July 2005 claim, the Veteran stated that he suffered 
from nerve problems due to flashbacks about the war.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

While the competent medical evidence does not contain a 
diagnosis of PTSD, the record shows that the Veteran suffers 
from depression.  An April 1997 private treatment note shows 
the Veteran complained of chronic depression.  VAMC treatment 
records contain references to depression in July 2003 and a 
diagnosis of major depressive disorder in January 2006.  
There is no competent medical or lay evidence relating this 
diagnosis to any event in service.  

In fact, the Veteran has not claimed that his PTSD is the 
result of a specific in-service stressor.  In a July 2005 
PTSD questionnaire, he stated that he was out of the military 
when his problems started.  The Veteran also stated that his 
PTSD began in December 2004.  

Without a claimed in-service stressor, a diagnosis of PTSD, 
or a nexus between depression and any event or incident of 
service, there is no basis for an award of service 
connection.  The preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).    


ORDER

Entitlement to service connection for connective tissue 
disease is denied. 
	
Entitlement to service connection for vision problems is 
denied.

Entitlement to service connection for migraine headaches is 
denied. 

Entitlement to service connection for prostate problems is 
denied.  

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for memory problems is 
denied.  

Entitlement to service connection for PTSD is denied.  






____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


